MEMORANDUM**
William G. Moore appeals pro se the district court’s judgment denying his application for a writ of mandamus. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s decision to issue a writ of mandamus, see Independence Mining Co., Inc. v. Babbitt, 105 F.3d 502, 505 (9th Cir.1997), and we affirm.
Moore seeks a writ of mandamus requiring the district court to hold an evidentiary hearing, arguing that the prosecution failed to disclose exculpatory evidence and submitted perjured testimony. This court previously affirmed the district court’s denial of Moore’s 28 U.S.C. § 2255, which raised the same arguments as he raises here. Moore essentially seeks a second review of his previously denied § 2255 motion through this application for a writ of mandamus. As such, his application must be denied. See Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir.2003) (stating that generally § 2255 provides the exclusive procedural mechanism by which a federal prisoner may test the legality of his detention); 28 U.S.C. § 2255 (requiring that a second or successive motion must be certified to contain newly discovered evidence or a new rule of constitutional law).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.